Opinion filed March 10, 2022




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-22-00021-CR
                                    __________

                         DANIEL SUBIA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                      Trial Court Cause No. A-21-1148-CR


                     MEMORANDUM OPINION
      Daniel Subia has filed a pro se notice of appeal from a purported trial court
order denying an application for writ of habeas corpus. We dismiss the appeal.
      On January 25, 2022, the day after Subia filed his notice of appeal, the district
clerk’s office informed this court that the case was still pending in the trial court,
that no application for writ of habeas corpus had been received from Subia, and that
there was no record of a trial court order denying an application for habeas corpus
in this cause. Consequently, the clerk of this court wrote Appellant and informed
him that it did not appear that Appellant’s notice of appeal related to a final,
appealable order. We requested that Appellant respond and show grounds to
continue the appeal. Appellant has responded, but he has not shown grounds upon
which this appeal may continue.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Subia’s notice of appeal relates
to the purported denial of a pretrial application for writ of habeas corpus. However,
at the time that Subia filed his notice of appeal, the district clerk had not received,
and the trial court had not ruled on, an application for writ of habeas corpus. Subia
stated in his response to this court’s jurisdictional inquiry (1) that he was entitled to
habeas relief because the indictment was based upon the affidavit of a person who
was not credible and (2) that he was ejected from the courtroom before he could
establish the grounds for his request. To the extent that this appeal relates to the
presumed denial of an application for writ of habeas corpus, the appeal is premature.
Because the trial court has not entered an appealable order in this cause, we have no
jurisdiction to entertain this appeal.
      Consequently, we dismiss this appeal for want of jurisdiction.


                                                      PER CURIAM


March 10, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           2